Wells, J.
1. The gift to trustees, “ to be by them applied for the promotion of agricultural or horticultural improvements, or other philosophical or philanthropic purposes at their discretion,” can be sustained only as a charitable bequest. What constitutes a charity, in a legal sense, has been so fully considered in several recent cases as to leave no occasion for further discussion at this time. Odell v. Odell, 10 Allen, 1. Drury v. Natick, 10 Allen, 169. Saltonstall v. Sanders, 11 Allen, 446. Jackson v. Phillips, 14 Allen, 539. The question to be decided in the present case is, *433whether the testator, in declaring the purposes of this trust, has used terms which, when properly interpreted, define a charity in accordance with the principles established in those cases.
One rule of interpretation is, that it shall be favorable to the support of the will; so that if the words used are capable of either of two significations, in one of which they may take effect, while the other, if adopted, will render the bequest illegal or inoperative for any cause, the former is assumed to be according to the intention of the testator.
Another is, that the terms used are not to be measured separately, but each is to be considered in its relation to the entire provision, and the general meaning of each restricted by its associations, and made subordinate to the main purpose.
A third is, that, if the main purpose is apparent, to institute or endow a charity, it will not fail by reason of a want of definiteness in the specification of the objects towards which its benefits are to be directed.
But the power of the court to administer the trust and direct its objects must find its warrant in the intentions of the testator as expressed in the will. If those, upon a fair and reasonable interpretation, include what is not a charity, the court cannot, by its power of administration, exclude it; but the whole must fall. The bequest must be limited to the purposes of a charity by interpretation, if at all; and not by the power of the court over it after the trust is established.
Applying these rules, we do not find in the terms of this bequest any indication of intention in the testator inconsistent with the constitution of a charity in its strict legal sense. “ Other philosophical or philanthropic purposes ” indicates that the purposes previously named are not dissimilar in character. We must infer, therefore, that by the “ promotion of agricultural or horticultural improvements,” the testator had in his mind the acquisition and dissemination of knowledge, the study and inculcation of principles affecting those departments of industry, or of sciences relating thereto. On the other hand “ philosophical purposes,” applying the well known maxim noscitur a sociis, must be under *434stood as referring to practical and useful sciences, and not to those which are abstract, speculative or metaphysical merely. “ Philanthropic ” is not in itself widely variant from “ charitable.” The rule of interpretation which may restrict “ benevolence ” to the sense of a legal charity, is equally applicable here. Saltonstall v. Sanders, 11 Allen, 446.
It is argued that the bequest is void, because it leaves to the trustees an unlimited choice of ends and means. But the terms of the bequest having been construed by the court as comprehending a charity only, the administration of the trust will be limited accordingly; because such is found and declared to be the will of the testator. Within that limit, the will may lawfully confer unlimited discretion upon the trustees; as it does in this case, except so far as a further limit is indicated by the general nature of the purposes specified. This bequest is therefore upheld by the court as a public charity.
2. The only remaining question for our decision is, whether certain shares in the residue of the estate, which are limited by the testator so as in no case to exceed twenty-five thousand dollars each, are entitled to participate in the general income received by the executors from the investments of the estate, or to draw interest only. The gross amount of residue is more than sufficient to meet the limit.
We think it clear that in such case the legacy becomes an absolute one for the amount named, with all the incidents attaching to legacies of definite sums. The testator provided two measures, by means of which his executors were to ascertain the amount of his intended bounty to these legatees. They were to take a proportionate share in the entire residue only in a contingency which has not occurred. It is true that their legacies became vested at once upon the death of the testator, and they constituted an interest in the residuary estate; but it was subject to the contingency which might limit that interest as well in respect of the income as of the principal. The event having limited their interests to a fixed sum, there is no relation of proportion to the whole estate upon which their claim to share in the income can be supported. These legacies must therefore fall *435under the general rule, which gives interest from the time when they became due and payable; that is, one year from the death of the testator. Instructions accordingly.